DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-36 are objected to because of the following informalities:  The abbreviation “ML” should be defined in its first occurrence.  Appropriate correction is required.
Claims 26-29 are objected to because of the following informalities: They are dependent on claims 1,2,3 and 1 respectively and should have the appropriate dependencies since they are directed to “a computing system”. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-36 are directed to an abstract idea of “receiving data, comparing it with one or more stored data and providing certain results of the collection and analysis”. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and method as recited amount to a generic computer components performing functions and/or calculation (i.e. obtaining data, analyzing and comparing data, generating information from the analysis) that are well-understood, routine, and conventional activities previously known in the art. The claim does not amount to significantly more than the underlying abstract idea of data collection and analysis. In addition, the end result of the system/method, the essence of the whole is a patent-ineligible concept. 
Claims 13-24 are   rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention and thus fails as eligible subject matter.  Claims 13-24 characterize the invention as a “computer program product residing on a computer readable medium”.  A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. 101.  Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  The claim is considered to be broad enough to cover a transitory propagating signal that carries a programmed instruction set.  Furthermore, even when the claim is directed to one of the four statutory categories of invention, the claim must not be wholly directed to subject matter encompassing a judicially recognized exception without a particular practical application.  It is suggested to add “non-transitory” to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 9-18, 21-30, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Pub. No. US 2016/0135706 A1 to Sullivan et al. (hereinafter referred to as “Sullivan”).
Referring to claims 1, 13, and 25, Sullivan discloses a computer-implemented method, a computer program product, executed on a computing system, or a computing system, configured to perform operations comprising: receiving a single-lead heartbeat waveform for a user (e.g. fig. 8B, paragraphs[ 0345, 0353, 364-365] state that ECG signals being fed into the machine-learning classifier model includes single lead QRS morphology); comparing one or more portions of the single-lead heartbeat waveform to one or more ML-generated waveform features to associate a heart health indicator with the single-lead heartbeat waveform (e.g. paragraphs [0364-0365, 0370-0375] discloses a risk classification methods using machine learning applications, which use algorithm to develop thresholds for the classifier model that can be compared with input data); and providing the heart health indicator to a recipient (e.g. paragraphs [0370-0375], Fig. 8F state that the machine learning algorithm generate a risk score that can be used to indicate the patient’s health); and providing the heart health indicator to a recipient (e.g.[0260],[0296], [0468],[0475] paragraph [0260] discloses a user interface with output device such as a display or speaker by which the control unit may communicate with the subject)
Referring to claims 2, 14, and 26, Sullivan further teaches the limitation wherein the one or more ML-generated waveform features are generated by processing a plurality of specimen waveform records (e.g. paragraphs [0374] states that thresholds for the classifier models can be determined by applying previously developed machine learning algorithms to historical data available in a registry of subject data with known outcomes). 
Referring to claims 3-4, 15-16, and 27-28, Sullivan further teaches the limitation wherein each specimen waveform record includes a specimen heartbeat waveform or a plurality of discrete waveform (e.g. paragraphs [0348-0364] discloses the measurements that can be acquired, including waveform associated with heartbeat such as QRS morphology metrics. Paragraphs [0348,0428] state that the physiologic parameter may also measure discrete occurrences such as ectopic beats) and a related clinical heart health diagnosis (Paragraph [0372] states that non-electrophysiologic data are also acquired, including the patient medical history information).
Referring to claims 5, 17, and 29, Sullivan further teaches the limitation wherein comparing one or more portions of the single-lead heartbeat waveform to one or more ML-generated waveform features includes comparing an ST segment portion segment of the waveforms (e.g. paragraphs [0358-0365] state that ST segment is a metric for evaluation). 
Referring to claims 6, 18, and 30, Sullivan further teaches the limitation wherein the single-lead heartbeat waveform is received from an external device (e.g. paragraphs [0160-0162] “external device”). 
Referring to claims 9, 21, and 33, Sullivan further teaches the limitation wherein the heart health indicator is configured to indicate whether the user is having a heart attack (e.g. paragraph [0229, 0246] state examples of cardiac event include myocardial infarction, cardiac arrest, and heart attack). 
Referring to claims 10-11, 22-23, and 34-35, Sullivan further teaches the limitation wherein the recipient of the heart heal indicator is the user or a third party (e.g. paragraph [0223] states that the system comprise a user interface, as well as wireless connectivity, which can be used as a means to provide a summary of risk information to the subject, first responder, or medical professional). 
Referring to claims 12, 24, and 36, Sullivan further teaches the limitation wherein providing the single-lead heartbeat waveform to an external computing environment; utilizing the external computing environment to associate the heart health indicator with the single-lead heartbeat waveform; and  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 19-2-, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan as applied to claims 1, 13, and 25, further in view of United States Patent Application Pub. No. US 2019/0298261 A1 to Savchenko (herein after referred to as “Savchenko”).
Referring to claims 7-8, 19-20, and 331-32, Sullivan discloses the inventions of claims 1, 13, and 25, but failed to teach the limitation wherein the single-lead heartbeat waveform is obtained via a differential voltage potential measurement concerning the heart of the user, obtained via a first electrode configured to be touch by a first appendage of the user and a second electrode configured to be touched by a second appendage of the user. This limitation is taught by Savchenko, which teaches a heart activity sensory system, consists of at least two skin contact sensors attached to a wearable device. Referring to Figs 7a-7b, a voltage potential is recorded with the first V-potential sensor attached to a leg 609 as shown on FIG. 6a and a second voltage potential sensor mounted into a wrist wearable device as shown in Fig. 6A. The differential voltage potential 701 on FIGS. 7a and 707 on FIG. 7b represent clear ECG waveform where 713 is P wave, 715 is PR segment, 717 is QRS complex, 719 is ST segment, 721 is T wave, and 723 is U wave (e.g. paragraphs [0096-0098]. It would have been obvious for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789. The examiner can normally be reached 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                     /MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792